IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-68,124-05


                    EX PARTE WILLIAM WAYNE CONLEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W93-59336-U(A) IN THE 291ST DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Applicant refers to his memorandum

of law throughout his application but the document appears to be missing.

       The district clerk shall either forward to this Court or certify in writing that this document
                                                                                                    2

is not part of the record. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: April 25, 2022
Do not publish